Title: From Mercy Otis Warren to Abigail Smith Adams, 15 April 1813
From: Warren, Mercy Otis
To: Adams, Abigail Smith



Plymouth Ms. April 15th 1813—

I had for several weeks been anticipating the pleasure I have recently received on the arrival of your Son.—I very well knew he could not come without a Letter for me from his good mother, which is always a cordial to my bosom.—
A sublunary being indeed, I yet stand:—with animation sufficient to flatter myself with the enjoyment of again embracing the remnant of a few worthy friends who yet  on this ball of earth & with sight enough to add my signature whenever I think they wish to see the tremulous scratch.—But I have not courage enough to attempt to answer the very important question contained in yours of the 9th Instt.—
It is true as you observe, I “have lived many Years.”—I have experienced much—.I have not been deficient in observation—I have seen changes, and have felt events with too much poignancy, not to excite much and deep reflection.—But, to give an opinion on the exciting state of the civilized world, especially, when you might disclose it to the long experienced Statesman by your side, might be a bold intrusion from so poor a calculator of events, that may tend to promote the happiness of the great family of man.—
It is true I have been looking much into the prophetic writings and the best Commentators thereon—but the incomprehensible decrees of the Creator have been so long hidden in the vale of prophecy, that the more weak mortals endeavour to develope the counsels of Deity, the more is the mind bewildered:—and the more we contemplate the inscrutable designs of providential Government, the more are we convinced how limited are our faculties.—We can only adore, and wait a fuller disclosure of prophetic intimations which I have no doubt are designed, however distressing in the present day, to terminate in the ultimate peace & happiness of mankind.—
It is not probable that either you or myself shall see the Millennium on Earth, nor do I think the present Generation merit such a blessing.—We have been an ungrateful people—we have a abused our priviledges, and by avarice, dissention, pride; and the vile passions that hang about the human heart, been worrying on the distress of Nations, which I think we are told must universally take place before the happy period when the twelve hundred and sixty days shall be completed, when the Kingdom of this world shall become the Kingdom of our Lord and Saviour.—
I consider the burning of Cities, the slaughter of millions, and the overturning of Empires, as the precursors of the destruction of Antichrist and the restoration of the Jews.—
I could indulge my pen in communicating the many, many reflections of my lonely hours, but the brevity of your Letter, give me a check and forbid my fatiguing my friends by a certain loquacity, of disposition which might neither tend to pleasure nor improvement. I am griev’d to hear that my beloved Mrs Smith does not enjoy health. Do you expect her again at Quincy this Year?—If she comes there I shall expect her at Plymouth if I should be then a sublunary Being. Be that as it may, I shall according to your promise expect the repetition of a visit from you.—You will present my respectful Compliments to Mr. Adams.—Does he now want to see Mrs. Warren once more in her corner at Plymouth? Let him answer this question himself.—It would be pleasant to me to see you together, but if we meett not on Earth I hope we shall meet in some of the mansions prepared for the disciples of a compassionate Redeemer.
It is my request that you write soon and often to / Yr. truly Affecte. Friend.

Mercy Warren